 In the Matterof CENTRALFOODS COMPANY,'EMPLOYER,and CITRUS,CANNERYWORKERS AND FOOD PROCESSORSUNION, LOCAL 24473,AFL,2 PETITIONERCase No. 39-RC-62.-Decided May 13,1949DECISIONANDDIRECTION OF ELECTION-Upon a petition duly-filed, a hearing was held before Charles Y.Latimer, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute an appropriate unit for pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act :All production and maintenance employees 3 at the Employer'sMission, Texas, plant, excluding office and clerical employees, pro-fessional employees, guards, watchmen, and all supervisors as de-fined in the Act.3The name ofthe Employer appears as amended at the hearing.s In accordancewith a stipulation by the parties enteredinto after the hearing, andmade partof therecord herein, theletters "AFL,"designating the American Federationof Labor, havebeen added to the name of the Petitioner.sAlthoughthe Employer requested that the maintenance men employed during theclosed season should be excluded from the unit,it appears that these employees have thesame general working conditions and employment interests as the Employer's otheremployeesand we shalltherefore include them in the unit.83 N. L. R. B., No. 90.608 CENTRAL FOODSCOMPANY6095.The Employer is engaged in the business of canning and process-ing vegetables.The Employer's operating season usually beginsabout the first of December and extends through February.The plantthen closes until about June 1, when the tomatoseason begins andcanning operations are resumed for approximately 1 month.Duringthe peakseasons, occurring in June and December, there are approxi-mately 150 employees.During the closed season the Employer em-ploys from 1 to 3 maintenance employees.We believe that to holdthe election at or about the peak of the June or December canningseason willresult in making the franchise available to the greatestnumber of employees having an interest in the selection of a bargainingrepresentative.We shall therefore direct that the election be heldat or about the peak of the June or December 1949 canningseason, ona date to be determined by the Regional Director, among the employeesin the appropriate unit who are employed during the pay-roll periodimmediately preceding the date of the issuance of notice of electionby the Regional Director.DIRECTION OF ELECTIONAs part of the investigation to ascertain respresentatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the Re-gional Director, subject to the instruction set forth in paragraph num-bered 5, above, under the direction and supervision of the Directorfor the Region in which this case was heard, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended, in the unit found appropriate in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of the issuance of notice ofelection by the Regional Director, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Citrus, Cannery Worker-, and Food Processors Union,Local 24473, AFL.